EXHIBIT 3.1 ARTICLES OF INCORPORATION of TRYCERA FINANCIAL, INC. FIRST:The name of the corporation (hereinafter called the corporation) is Trycera Financial, Inc. SECOND:The name of the corporation’s resident agent in the State of Nevada is CSC Services of Nevada, Inc., and the street address of the said resident agent where process may be served on the corporation is 502 East John Street, Carson City 89706.The mailing address and the street address of the said resident agent are identical. THIRD[as amended 11/02/09]:The corporation is authorized to issue two classes of shares to be designated, respectively, “Common Stock” and “Preferred Stock.”The total number of shares this corporation is authorized to issue is two billion twenty million (2,020,000,000).The number of shares of Common Stock authorized is two billion (2,000,000,000) shares, par value $0.001 per share.The number of shares of Preferred Stock authorized is twenty million (20,000,000) shares, par value $0.001. A.Common Stock. 1.Voting Rights.Except as otherwise expressly provided by law or in this Third Article, each outstanding share of Common Stock shall be entitled to one (1) vote on each matter to be voted on by the shareholders of the corporation. 2.Liquidation Rights.Subject to any prior or superior rights of liquidation as may be conferred upon any shares of Preferred Stock, and after payment or provision for payment of the debts and other liabilities of the corporation, upon any voluntary or involuntary liquidation, dissolution or winding up of the affairs of the corporation, the holders of Common Stock then outstanding shall be entitled to receive all of the assets and funds of the corporation remaining and available for distribution.Such assets and funds shall be divided among and paid to the holders of Common Stock, on a pro-rata basis, according to the number of shares of Common Stock held by them. 3.Dividends.Dividends may be paid on the outstanding shares of Common Stock as and when declared by the Board of Directors, out of funds legally available therefore, provided, however, that no dividends shall be made with respect to the Common Stock until any preferential dividends required to be paid or set apart for any shares of Preferred Stock have been paid or set apart. 4.Residual Rights.All rights accruing to the outstanding shares of the corporation not expressly provided for to the contrary herein, or in the bylaws of the corporation, or in any amendment hereto or thereto, shall be vested in the Common Stock. B.Preferred Stock.Authority is hereby vested in the Board of Directors to prescribe the classes, series and the number of each class or series of Preferred Stock and the voting powers, designations, preferences, limitations, restrictions and relative rights of each class or series of Preferred Stock. FOURTH:The governing board of the corporation shall be styled as a “Board of Directors”, and any member of said Board shall be styled as a “Director.” The number of members constituting the first Board of Directors of the corporation is one; and the name and the post office box or street address, either residence or business, of each said members are as follows: NAME ADDRESS
